Name: Commission Regulation (EEC) No 324/81 of 4 February 1981 on the arrangements for imports into Italy of bed linen, woven (category 20), originating in Pakistan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 2. 81 Official Journal of the European Communities No L 35/7 COMMISSION REGULATION (EEC) No 324/81 of 4 February 1981 on the arrangements for imports into Italy of bed linen, woven (category 20), originating in Pakistan HAS ADOPTED THIS REGULATION : Article 1 Importation into Italy of the category of products orig ­ inating in Pakistan specified in the Annex hereto shall be submitted to the quantitative limits set out in that Annex, subject to the provisions of Article 2 ( 1 ). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), in its present form, and in particular Articles 1 1 and 1 5 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions governing the establishment of quantitative limits ; whereas imports into Italy of bed linen , woven (category 20), originating in Pakistan have exceeded the level referred to in Article 1 1 (3) of the said Regulation ; Whereas, pursuant to Article 1 1 (5) of the said Regula ­ tion , Pakistan was notified on 13 October 1980 of a request for consultations ; whereas following these consultations it is desirable to make the products in question subject to quantitative limits for the years 1981 to 1982 ; Whereas Article 11 ( 13) of the said Regulation ensures that the quantitative limits are observed by means of a double-checking system in accordance with the rules laid down in Annex V to the said Regulation ; Whereas the products in question from Pakistan between 1 January 1981 and the entry into force of this Regulation must be set off against the quantitative limits for 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, 1 . The products as referred to in Article 1 shipped from Pakistan to Italy between 1 January 1981 and the entry into force of this Regulation which have not yet been released for free circulation shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Pakistan to Italy after the entry into force of this Regulation shall be subject to the double-checking system laid down in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Pakistan on or after 1 January 1981 and released for free circulation shall be set off against the quantitative limits established for 1981 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 February 1981 . For the Commission Wilhelm HAFERKAMP Member of the Commission (  ) OJ No L 365 , 27 . 12 . 1978 , p . 1 . No L 35/8 Official Journal of the European Communities 7 . 2 . 81 ANNEX Cate ­ gory CCT heading No N1MEXE code ( 1981 ) Description Member States Units Quantitative limits from 1 January to 31 December 1981 1982 20 62.02 Bla) c) 62.02-12 ; 13 ; 19 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen, woven I Tonnes 445 472